Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to applicant’s amendment and Terminal Disclaimer (TD) filed on November 23, 2020. Claims 1, 2 and 5-18 are pending. Claims 1, 2 and 5-18 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Dowling US Pat. Pub. No. 2014/0136395 A1 ) teaches a data processing apparatus configured to receive at least one retail order from a first remote computing device associated with a retail client; receive at least one institutional order from a second remote computing device associated with an institutional client; create a Limit Order Book in which a first record of the Limit Order Book contains information pertaining to said at least one retail order and a second record of the Limit Order Book contains information pertaining to the at least one institutional order; organize records contained within the Limit Order Book into one of either buy order records or sell order records; prioritize the sell order records by information contained within the sell order records; use the prioritize sell order records to determine a first sell order record to examine; compare information contained in the first sell order record with information contained within a selected buy order record to determine if the selected buy order record may be 
The WO 2010/085746 A1 reference to Fishkind et al. teaches a trading platform and trading method that may allow access to additional pools of liquidity by receiving an indication of an order, which can be firm or non-firm, the order defines one side of a financial instrument trade, based on historical information about cancelled orders, a time period for a subsequent intentional delay between receiving the order indication and determining a matching order, which will satisfy the opposite side of the trade.
The closest NPL reference “Dark pools of liquidity come into the light” by Luke Jeffs teaches trading in dark liquidity pools, which execute orders away from stock exchanges in anonymous trading systems.
Even though, the prior art of record teaches data processing systems performing the above mentioned steps, the prior art of record fails to teach in any combination a method and a corresponding system for controlling an auction comprising the steps of automatically initiating an online auction, at a pre-determined auction time, said pre-determined auction time being unknown to market participants; determining, by a randomized timer of the programmed computer, a randomized auction duration, said randomized auction duration being unknown to market participants; transmitting a notification of the auction to one or more computer devices associated with a plurality of market participants, said notification excluding information as to the pre-determined auction time and the randomized auction duration; receiving one or more firm limit orders from the one or more computer devices; storing, in an order book, only those orders among the one or more firm limit orders that are received during the randomized auction 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1, 2 and 5-18 are deemed to be statutory.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691